IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-40817
                        Conference Calendar
                         __________________


MILTON L. SHUBBIE,

                                     Petitioner-Appellant,

versus

JOHN BUFFINGTON, in his official capacity
as U.S. Parole Commissioner,

                                     Respondent-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 5:94-CV-30
                        - - - - - - - - - -
                           April 19, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Milton L. Shubbie appeals from the denial of his motion

pursuant to FED. R. CIV. P. 60(b), following the denial of his

petition for habeas corpus relief pursuant to 28 U.S.C. § 2241.

     Shubbie contends that the Parole Commission delayed

resolution of his case; that his state-court convictions did not

warrant parole revocation; that his federal parole had expired

before he was convicted in state court and that the parole

officer's warrant application against him was premature; that the

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-40817
                                -2-

Parole Commission lost jurisdiction over him in 1985, when he was

transferred to state custody; that this court awarded him credit

for his time in state custody; that the Parole Commission revoked

his parole on insufficient evidence regarding the state charges

against him; that his parole had outlived itself because federal

officials mistakenly turned him over to Louisiana authorities;

that he was deprived of his right to carry legal documents from

state custody to federal custody; and that the Parole Commission

violated the Double Jeopardy Clause by denying him credit for

time spent in state custody and federal custody.    He also lists

as issues whether his parole should be terminated based on the

date of his state-court conviction and whether it was proper for

the Parole Commission to deny him credit for time spent in state

custody.   Additionally, Shubbie requests that this court

terminate his parole.

     Shubbie does not brief whether the district court abused its

discretion by denying his Rule 60(b) motion, see Travelers Ins.

Co. v. Liljeberg Enter., Inc., 38 F.3d 1404, 1408 (5th Cir.

1994); nor does he brief whether he exhausted administrative

remedies regarding the revocation of his parole.     See Fuller v.

Rich, 11 F.3d 61, 62 (5th Cir. 1994).     Shubbie has abandoned the

relevant issues on appeal, see Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 844, 848 (5th Cir. 1987); we will not

consider the issues he does raise on appeal.

     APPEAL DISMISSED.   See 5TH CIR. R. 42.2.